1
2
3
4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING                                   CASE NO. 19cv1319-LAB (JLB)

12                                  Plaintiff,
                                                   ORDER GRANTING JOINT MOTION
                       vs.                         TO DISMISS [Dkt. 13]
13
14   FUNDSHOP, LLC,
                                 Defendant.
15
16
           The parties’ joint motion to dismiss is GRANTED.        Dkt. 13.   This action is
17
     DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees.
18
           IT IS SO ORDERED.
19
     Dated: December 16, 2019
20
                                                 HONORABLE LARRY ALAN BURNS
21                                               Chief United States District Judge
22
23
24
25
26
27
28



                                             -1-
